Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to a method.
Group II, claim(s) 6-10, drawn to method.
Group III, claim(s) 11-12, drawn to device.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Group III lacks unity of invention with either of groups I or II, because these groups contain only a shared technical feature of a chip having corners and side parts that connect the corners. However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2013/0059428 A1 (“Arai”). Arai teaches a chip having corners and sides connecting the corners (see para 54-55, Fig. 12).

Groups I and II lack unity of invention with each other. The inventions of these groups require the technical feature of:
 a step of forming chips corresponding to the functional elements after the fourth step and the fifth step (i.e. after forming a modified region in the substrate along the first cutting line by relatively moving a light condensing point of a laser light along the first cutting line with respect to the substrate; and forming a modified region in the substrate along the second cutting line by relatively moving a light condensing point of a laser light along the second cutting line with respect to the substrate) by cutting the substrate along the first cutting line and the second cutting line.
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2013/0059428 A1 (“Arai). Arai teaches forming chips (see para 54-55, Fig. 12) after forming modified regions (R1, Fig. 5; or R2, 

The other steps have a different order. Group I requires the first step to be setting the first and second cutting lines, then a second step of forming a mask, then as third step of forming a penetrating hole by etching, then fourth and fifth steps of forming the modified regions along the first and second cutting lines, wherein the fourth and fifth steps need to follow the forming of the penetrating hole. On the other hand, Group II requires the first step to be forming the mask, followed by a second step of forming a penetrating hole, followed by a third step of setting the first and second cutting lines, then fourth and fifth steps of forming the modified regions along the first and second cutting lines, wherein the fourth and fifth steps need to follow the setting of the cutting lines. These are substantially different inventions due to the different orders, and thus while they contain similar processes, there is no shared special technical feature due to the different order of those processes.

Even not considering order of steps, forming the mask that covers functional elements but which has openings for defining corners of the functional elements on a substrate including the functional elements is taught by Arai (Figs. 9A-9B), and the setting of the first and second cutting lines is taught by Arai (see e.g. Fig. 1; 4, 6). Furthermore, Arai in view of US 2009/0098712 A1 (“Taguchi”) suggest the processes of forming a penetration hole 18 corresponding to the opening 14 on the substrate by etching the substrate using a 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo whose telephone number is (571)270-5030.  The examiner can normally be reached on 9 am - 5 pm M-F Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Kevin Parendo/           Primary Examiner, Art Unit 2819